Robinson, J.
This is an action to determine an adverse rlaiin to a quarter section of land (N. E. quarter 34-133-85), and defendant Willbur appeals from a judgment against him on a demurrer to the answer. The answer shows that the plaintiff has title and that Will-bur has no title to the land. It shows: In March 1912, the mother-in-law of Willbur owned the land and he owned an adjoining quarter section. He purchased the quarter section from his mother-in-law. Then by fraud and sharp practice John Johnson and N. Gillies, in*145duced Willbur to convey to them the half section in consideration of $1,000 in cash and some Tennessee land of little value.
Willbur caused his mother-in-law to convey directly to John Johnson the land described in the complaint. John Johnson at once gave to Johnson-Van Sant Company a mortgage on the land for $1,200, and a mortgage for $196. It was May 24, 1912. Then in January, 1914, John Johnson conveyed the land by warranty deed to Krain Rosholt. Then Rosholt made to Clara Johnson a mortgage for $2,-000 and she assigned the same to K. Rosholt. Krain Rosholt also mortgaged the land for $425; and in June, 1915, he made to William Maas a mortgage for $300. On June 8, 1914, the second mortgage made to John Johnson Van Sant Company was duly foreclosed and on June 8, 1915, William Maas redeemed from the mortgage foreclosure and obtained a certificate of redemption and a sheriff’s deed which gave him title to the land.
Willbur then tried to rescind the sale of the land and brought an action to rescind, and went upon the land and held possession of the same since December, 1912. He avers that when the deed was made to Krain Rosholt, and at all times since then, he was in the open, notorious, and exclusive possession of the land, but that is all a matter of no consequence. Under the statute on transfers, the owner of the legal title had a perfect right to transfer and mortgage it regardless of his possession.
The answer contains not a word to impeach the mortgage that was foreclosed, .nor the foreclosure of the same, nor the right of the purchaser at the sheriff’s sale to permit a redemption by William Maas or to transfer to William Maas his certificate of sale. It does aver that by reason of the several transfers and mortgages, the title to the land was cloudy and defendant was prevented from redeeming and borrowing money on the land to redeem. But from the time that defendant foolishly conveyed away his title to John Johnson he never had any title on which to borrow money or to redeem. The long answer of defendant covers twelve printed pages. It shows clearly and specifically that the plaintiff has a good title and that the defendant has no title.
Judgment affirmed.
Guace, J. I concur in the result.